United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3470
                                  ___________

Ivron G. Butler; Steve G. Jimerson,*
                                   *
            Appellants,            *
                                   *
Christopher L. Carroll,            *
                                   * Appeal from the United States
            Plaintiff,             * District Court for the
                                   * Western District of Missouri.
       v.                          *
                                   *      [UNPUBLISHED]
Mike Kemna, Superintendent;        *
William Wayne; Marvin Kelman;      *
Elijah Nagbe,                      *
                                   *
            Appellees.             *
                              ___________

                        Submitted: May 7, 2002
                            Filed: June 12, 2002
                                 ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Missouri inmates Ivron G. Butler and Steve G. Jimerson appeal the District
Court’s1 adverse grant of summary judgment in their 42 U.S.C. § 1983 lawsuit.

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
Having carefully reviewed the record, see Thomas v. Gunter, 103 F.3d 700, 702 (8th
Cir. 1997) (standard of review), we affirm.

        Butler and Jimerson, who are Southern Baptists, and others who are not parties
to this appeal, sued Crossroads Correctional Center administrators and chaplains, and
a Missouri Department of Corrections director, claiming equal protection and First
Amendment free-exercise violations. They alleged that defendants determined when
and how inmates could convert to other religions through a “declaration” policy; and
refused to provide separate meetings for Baptists, to offer baptism and communion,
and to allot time for choir practice and prayer.

      Initially we conclude, contrary to appellants’ contentions, that the District
Court’s summary judgment ruling was not premature, as appellants did not seek a
continuance under Federal Rule of Civil Procedure 56(f), see Dulany v. Carnahan,
132 F.3d 1234, 1238 (8th Cir. 1997), and that the Court did not abuse its discretion
in denying their motions to compel discovery, see Lee v. Armontrout, 991 F.2d 487,
489 (8th Cir.) (per curiam) (standard of review for gross abuse of discretion), cert.
denied, 510 U.S. 875 (1993), and to appoint counsel, see Abdullah v. Gunter, 949
F.2d 1032, 1035 (8th Cir. 1991) (listing factors), cert. denied, 504 U.S. 930 (1992).



       Turning to the merits, we conclude that summary judgment was proper. As to
the free-exercise claims, the evidence showed that the challenged policies and
practices were logically related to legitimate penological interests, see Thomas v.
Gunter, 32 F.3d 1258, 1259-60 (8th Cir. 1994) (applying factors enumerated in
Turner v. Safley, 482 U.S. 78 (1987) to restrictions placed on inmates’ religious
practices), and that the free exercise of appellants’ sincerely held religious beliefs was
not substantially burdened, see Weir v. Nix, 114 F.3d 817, 820 (8th Cir. 1997). As
to the equal-protection claims, for each challenged policy or practice, appellants
either failed to show dissimilar treatment, or failed to show they were similarly

                                           -2-
situated to other religious groups. See Rouse v. Benson, 193 F.3d 936, 942-43 (8th
Cir. 1999) (describing the equal protection analysis). Appellants’ remaining
arguments provide no basis for reversal.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-